PER CURIAM.
The defendant, James Higgs, appeals from judgments of conviction and sentences for armed robbery with a firearm, false imprisonment (as a lesser included offense of kidnapping), and unlawful possession of a firearm while engaged in a criminal offense. We affirm.
The defendant contends that the trial court erred in denying his motion for judgment of acquittal on the kidnapping charge, which resulted in the conviction on the lesser included offense of false imprisonment. We disagree. In the instant case, the moving and/or confinement of the victim, Andrew Poll, was not “slight, inconsequential and merely incidental” to the commission of the robbery. Faison v. State, 426 So.2d 963 (Fla.1983); see Sanborn v. State, 513 So.2d 1380 (Fla. 3d DCA 1987), approved, 533 So.2d 1169 (Fla.1988).
The remaining points raised by the defendant lack merit.
Affirmed.